Exhibit 10.2

QLOGIC CORPORATION

2005 PERFORMANCE INCENTIVE PLAN

TERMS AND CONDITIONS OF FY2012 PERFORMANCE SHARES

1. General.

Subject to these Terms and Conditions of Performance Shares (these “Terms”) and
the QLogic Corporation 2005 Performance Incentive Plan (the “Plan”), QLogic
Corporation (the “Corporation”) has granted to the Grantee (as defined below) a
credit of performance shares under the Plan (the “Performance Share Award” or
“Award”) with respect to the number of performance shares provided in the Notice
of Grant Agreement (“Grant Notice”) corresponding to that particular Award grant
(subject to adjustment as provided in Section 7.1 of the Plan) (the “Performance
Shares”). As used herein, the term “performance shares” means a non-voting unit
of measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and these
Terms. The recipient of the Award identified in the Grant Notice is referred to
as the “Grantee.” The effective date of grant of the Award as set forth on the
Grants tab on the CEFS website (www.ubs.com/cefs/qlgc) is referred to as the
“Award Date.” Capitalized terms are defined in the Plan if not defined herein.
The Award has been granted to the Grantee in addition to, and not in lieu of,
any other form of compensation otherwise payable or to be paid to the Grantee.
The Performance Shares shall be used solely as a device for the determination of
the payment to eventually be made to the Participant if such Performance Shares
vest pursuant to Section 2. The Performance Shares shall not be treated as
property or as a trust fund of any kind.

The Grant Notice and these Terms are collectively referred to as the
“Performance Share Award Agreement” applicable to the Performance Shares, or
this “Performance Share Award Agreement.”

2. Vesting.

Subject to adjustment under Section 7.1 of the Plan and further subject to early
termination under Section 6 of these Terms, the Award shall vest and become
non-forfeitable as follows: (i) no portion of the Performance Share Award shall
vest until the Compensation Committee of the Board of Directors (“Compensation
Committee”) has determined that Grantee’s Management Objectives for Fiscal Year
2012 (“Grantee’s Management Objectives”) have been achieved during Fiscal Year
2012, (ii) if the Compensation Committee determines that Grantee’s Management
Objectives were achieved at less than the 100% achievement level, the number of
Performance Shares shall be reduced to a number of Performance Shares equal to
the initial number of Performance Shares under the Award multiplied by the
percentage actual achievement level as determined by the Compensation Committee,
(iii) Twenty-Five Percent (25%) of the total number of Performance Shares set
forth in the Award (or any reduced number of Performance Shares pursuant to
clause (ii) of this Section 2) shall vest on the later of (x) the first
anniversary of the Award Date and (y) the date the Compensation Committee makes
the determination set forth in clause (i) of this Section 2 (the “Initial
Vesting Date”), and (iv) after the Initial Vesting Date, the remaining unvested
Performance Shares shall vest with respect to twenty-five percent (25%) of the
total number of Performance Shares set forth in the Award (or

 

1



--------------------------------------------------------------------------------

any reduced number of Performance Shares pursuant to clause (ii) of this
Section 2) shall vest on the second, third and fourth anniversaries of the Award
Date. Grantee’s Management Objectives shall be set forth in a separate written
document identifying the objectives approved by the Compensation Committee and
assigning a weighting to each objective. This separate document is incorporated
by reference into these Terms and becomes an integral part hereof.

3. Continuance of Employment/Service Required; No Employment/Service Commitment.

The vesting schedule requires continued employment or service through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Award and the rights and benefits under this Performance
Share Award Agreement. Employment or service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Grantee to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or services as provided in
Section 6 below or under the Plan.

Nothing contained in this Performance Share Award Agreement or the Plan
constitutes a continued employment or service commitment by the Corporation or
any of its Subsidiaries, affects the Grantee’s status, if he or she is an
employee, as an employee at will who is subject to termination without cause,
confers upon the Grantee any right to remain employed by or in service to the
Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment or
service, or affects the right of the Corporation or any Subsidiary to increase
or decrease the Grantee’s other compensation.

4. Dividend and Voting Rights.

The Grantee shall have no rights as a stockholder of the Corporation, no
dividend rights and no voting rights with respect to the Performance Shares and
any shares of Common Stock underlying or issuable in respect of such Performance
Shares until such shares of Common Stock are actually issued to and held of
record by the Grantee. No adjustments will be made for dividends or other rights
of a holder for which the record date is prior to the date of issuance of the
stock certificate.

5. Crediting of Vested Performance Share Awards; Tax Withholding.

5.1 Crediting of Vested Performance Share Awards.

On or as soon as administratively practical following each vesting of the
applicable portion of the Award pursuant to Section 2 (and in all events not
later than two and one-half months after the vesting date), the Corporation
shall deliver to the Grantee a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Performance Shares subject to this Award that vest on the
applicable vesting date, unless such Performance Shares terminate prior to the
given vesting date pursuant to Section 6. The Corporation’s obligation to
deliver or credit shares of Common Stock with respect to vested Performance
Shares is subject to the condition precedent that the Grantee or other person
entitled

 

2



--------------------------------------------------------------------------------

under the Plan to receive any shares with respect to the vested Performance
Shares (a) deliver to the Corporation any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan and (b) make
arrangements satisfactory to the Corporation to pay or otherwise satisfy the tax
withholding requirements with respect to the vested Performance Shares. The
Grantee shall have no further rights with respect to any Performance Shares that
are paid or that terminate pursuant to Section 6.

The Corporation has established a web – based system for managing Performance
Share Awards. Currently, UBS Financial Services, Inc. manages Performance Share
Awards. In the event that the Grantee wishes to sell shares of Common Stock
granted pursuant to a vested Performance Share Award, the Grantee must contact
UBS either by logging on to the UBS OneSource website
(http://www.ubs.com/onesource/qlgc) or by calling the UBS Call Center at
1-866-756-4421. UBS will request from the Grantee information regarding the
Common Stock to be sold and the order type.

5.2 Responsibility for Taxes. The ultimate liability for any and all tax, social
insurance and payroll tax withholding legally payable by an employee under
applicable law (including without limitation laws of foreign
jurisdictions)(“Tax-Related Items”) is and remains Grantee’s responsibility and
liability and the Corporation (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant or vesting of the Award and the subsequent
sale of the shares of Common Stock subject to the Award; and (b) does not commit
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate Grantee’s liability for Tax-Related Items.

Upon the granting of Performance Share Awards or the vesting of shares of the
Common Stock in respect of Performance Share Awards, the Corporation (or the
Subsidiary last employing the Grantee) shall have the right at its option to
(a) require the Grantee to pay or provide for payment in cash of the amount of
any taxes that the Corporation or the Subsidiary may be required to withhold
with respect to such payment and/or distribution, or (b) deduct from any amount
payable to the Grantee the amount of any taxes which the Corporation or the
Subsidiary may be required to withhold with respect to such payment and/or
distribution. In any case where a tax is required to be withheld in connection
with Performance Share Awards or the delivery of shares of Common Stock under
this Performance Share Award Agreement, the Administrator may, in its sole
discretion, direct the Corporation or the Subsidiary to reduce the number of
Performance Share Awards or shares to be delivered by (or otherwise reacquire)
the appropriate number of whole shares, valued at their then fair market value
(with the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy such withholding obligation at
the minimum applicable withholding rates. Alternatively, or in addition, if
permissible under local law, the Corporation may sell or arrange for the sale of
shares of Common Stock that Grantee is due to acquire to meet the minimum
withholding obligations for Tax-Related Items. Finally, Grantee shall pay to the
Corporation any amount of any Tax-Related Items that the Corporation may be
required to withhold as a result of Grantee’s participation in the Plan or
Grantee’s purchase of shares of Common Stock that cannot be satisfied by the
means previously described.

 

3



--------------------------------------------------------------------------------

6. Early Termination of Award.

The Grantee’s Performance Shares shall terminate to the extent such units have
not become vested prior to the first date the Grantee is no longer employed by
the Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Grantee’s employment with the Corporation or a Subsidiary,
whether with or without cause, voluntarily or involuntarily. If the Grantee is
employed by a Subsidiary and that entity ceases to be a Subsidiary, such event
shall be deemed to be a termination of employment of the Grantee for purposes of
this Agreement, unless the Grantee otherwise continues to be employed by the
Corporation or another of its Subsidiaries following such event. If any unvested
Performance Shares are terminated hereunder, such Performance Shares shall
automatically terminate and be cancelled as of the applicable termination date
without payment of any consideration by the Corporation and without any other
action by the Grantee, or the Grantee’s beneficiary or personal representative,
as the case may be. The Administrator shall be the sole judge of whether the
Grantee continues to render employment or services for purposes of this
Performance Share Award Agreement.

7. Restrictions on Transfer.

Neither the Performance Share Award, nor any interest therein or amount or
shares payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

8. Adjustment.

Upon the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan, the Administrator shall make
adjustments if appropriate in the number of Performance Shares then outstanding
and the number and kind of securities that may be issued in respect of the
Performance Share Award.

9. Data Privacy Consent.

Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Grantee’s personal data as described
in this document by and among, as applicable, the Corporation, its Subsidiaries,
or affiliates for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan.

Grantee further understands that the Corporation, its Subsidiaries or affiliates
hold certain personal information about Grantee, including, but not limited to,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock held in the Corporation and details of all Awards or other
entitlements to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Grantee understands that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Grantee’s country, or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Grantee’s country. Grantee
authorizes the recipients to

 

4



--------------------------------------------------------------------------------

receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom Grantee may elect to
deposit any shares of Common Stock acquired upon vesting of the Award. Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage Grantee’s participation in the Plan. Grantee understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
withdraw the consents herein by contacting the Corporation’s human resources
department. Grantee understands that withdrawal of consent may affect Grantee’s
ability to exercise or realize benefits from the Award.

10. Nature of Grant.

In accepting the grant of the Award, Grantee acknowledges that: (i) the Plan is
established voluntarily by the Corporation, it is discretionary in nature and it
may be modified, suspended or terminated by the Corporation at any time, as
provided in the Plan and these Terms; (ii) the grant of the Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of performance shares, or benefits in lieu of performance shares
even if performance shares have been granted repeatedly in the past; (iii) all
decisions with respect to future grants will be at the sole discretion of the
Corporation; (iv) Grantee’s participation in the Plan shall not create a right
to further employment and shall not interfere with the ability of the
Corporation or its subsidiaries to terminate Grantee’s employment relationship
at any time with or without cause; (v) Grantee’s participation in the Plan is
voluntary; (vi) in the event that Grantee is not an employee of the Corporation,
the Award grant will not be interpreted to form an employment contract or
relationship with the Corporation, and furthermore, the Award grant will not be
interpreted to form an employment contract with the Corporation and any of its
Subsidiaries or affiliates; (vii) the future value of the underlying shares of
Common Stock is unknown and cannot be predicted with certainty; (viii) if
Grantee vests in his or her Award and shares of Common Stock are no longer
restricted, the value of those shares of Common Stock acquired upon vesting may
increase or decrease in value, even below the price at which such Award was
originally granted; and (ix) no claim or entitlement to compensation or damages
arises from termination of the Award or diminution in value of the Award or
shares of Common Stock acquired pursuant to the Award and Grantee irrevocably
releases the Corporation and its Subsidiaries and affiliates from any such claim
that may arise.

11. Clawback Policy.

Notwithstanding anything else contained herein or in the Plan to the contrary,
this Performance Share Agreement is subject to the Company’s clawback policy, as
well as the “clawback” provisions of applicable law, rules and regulations, as
each may be adopted and in effect from time to time (collectively, the “Clawback
Policy”). The provisions of the Clawback Policy are in addition to (and not in
lieu of) any rights to repayment the Company may have under Section 304 of the
Sarbanes-Oxley Act of 2002 and other applicable laws.

 

5



--------------------------------------------------------------------------------

12. Notices.

Any notice to be given under the terms of this Performance Share Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Grantee at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Grantee is no longer employed by the Corporation or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 12.

13. Plan.

The Award and all rights of the Grantee under this Performance Share Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by this reference. The Grantee agrees to be bound by the terms of the
Plan and this Performance Share Award Agreement. The Grantee acknowledges having
read and understanding the Plan and this Performance Share Award Agreement.
Unless otherwise expressly provided in other sections of this Performance Share
Award Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not and shall not be deemed to create any
rights in the Grantee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

14. Entire Agreement.

This Performance Share Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Performance Share Award Agreement may be amended pursuant to
Section 8.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof in writing to the extent such waiver does not adversely affect the
interests of the Grantee hereunder, but no such waiver shall operate as or be
construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.

15. Governing Law.

This Performance Share Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

6



--------------------------------------------------------------------------------

16. Effect of this Agreement.

Subject to the Corporation’s right to terminate the Award pursuant to
Section 7.4 of the Plan, this Performance Share Award Agreement shall be assumed
by, be binding upon and inure to the benefit of any successor or successors to
the Corporation.

17. Limitation on Participant’s Rights.

Participation in the Plan confers no rights or interests other than as herein
provided. This Performance Share Award Agreement creates only a contractual
obligation on the part of the Corporation as to amounts payable and shall not be
construed as creating a trust. Neither the Plan nor any underlying program, in
and of itself, has any assets. The Grantee shall have only the rights of a
general unsecured creditor of the Corporation with respect to amounts credited
and benefits payable, if any, with respect to the Performance Shares, and rights
no greater than the right to receive the Common Stock as a general unsecured
creditor with respect to Performance Shares, as and when payable hereunder.

18. Section Headings.

The section headings of this Performance Share Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

19. Construction.

It is intended that the terms of the Award will not result in the imposition of
any tax liability pursuant to Section 409A of the Code. The Performance Share
Award Agreement shall be construed and interpreted consistent with that intent.

20. Acceptance.

In accepting the grant of the Award, Grantee acknowledges receipt of a copy of
the Plan, the Grant Notice and these Terms. Grantee has read and understands the
terms and provisions thereof, and has accepted the Award subject to all terms
and conditions of the Plan, the Grant Notice and these Terms. Grantee
acknowledges that there may be adverse tax consequences upon vesting of the
Award or disposition of the shares of Common Stock acquired upon vesting of the
Award and that Grantee should consult a tax adviser prior to such exercise or
disposition.

 

7